Case 2:20-cv-10182-AB-PLA Document 44 Filed 05/25/21

JOHN R. GARNER, Esq. (SBN 246729)

PETER C.L. CHEN, Esq. (SBN 246720)

CAITLIN J. HOFFMAN, Esq. (SBN 329192)

GARNER & ASSOCIATES LLP

520 Capitol Mall, Ste. 280, Sacramento, CA 95814
Telephone: (530) 934-3324 - john@garner-associates.com
peter@garner-associates.com / caitlin@garner-associates.com

Page 10f1 Page ID #:1270

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

SCOTT DUTHIE, an individual residing in Montana,
Plaintiff(s),
v.
RIN, INC., a California Corporation; JEFF MILLER,
an individual in California, ALEXANDER "SASHA"
JENSON, an individual in California, WARNER

BROS. ENTERTAINMENT INC., a Delaware corp.:
and Does 1-10 Defendant(s).

PLEASE TAKE NOTICE: (Check one)

CASE NUMBER
2:20-cv-10182-AB-PLA

 

 

NOTICE OF DISMISSAL PURSUANT
TO FEDERAL RULES OF CIVIL
PROCEDURE 41 (a) or (c)

1 This action is dismissed by the Plaintiff(s) in its entirety.

(] The Counterclaim brought by Claimant(s)

is

 

dismissed by Claimant(s) in its entirety.

Oh The Cross-Claim brought by Claimants(s)

is

 

dismissed by the Claimant(s) in its entirety.

Ol The Third-party Claim brought by Claimant(s)

is

 

dismissed by the Claimant(s) in its entirety.

MONLY Defendant(s) Warner Bros. Entertainment, Ine.

 

is/are dismissed from (check one) M1 Complaint, 0 Counterclaim, 0 Cross-claim, 0 Third-Party Claim

brought by Scott Duthie

The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).

lei? bp

05/21/2021
Date

Signature of Attorney/Party
Caitlin J. Hoffman, a4

NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for

summary judgment, whichever first occurs.

F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive

pleading or prior to the beginning of trial.

 

CV-09 (03/10)

NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
